DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 12/07/2020, Applicant, on 03/10/2021.
Status of Claims
Claims 1, 3, 11, 15 and 18 are currently amended. 
Claims 2, 4, 6-7 and 9-10 are originals.
Claims 5, 8, 12-14, 17 and 19-20 were previously presented.
Claim 16 is cancelled. 
Claims 1-15 and 17-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Allowable Subject Matter
Claims 3 and 15 objected to as being dependent upon a rejected base claim, but it appears they would be allowable over the prior arts if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 11-12 “Applicant respectfully submits that the amended claims are directed to patentable subject matter and requests that the rejections of the present claims under 35 U.S.C. 101 be withdrawn”
The examiner respectfully disagrees.
The present claims fall within the organizing human activities grouping because they are managing personal behavior or relationships or interactions between people. Thus, the claims recite an abstract idea. The Examiner considered all additional elements under Step 2A Prong 2. There is no indication that the combination of elements improve the functioning of a computer or improve any other technology. The Examiner also considered the combination of the additional elements under Step 2B. The processor is performing the steps of identifying properties, assigning edit rights, and creating a calendar with edit rights assigned to participant. The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea with no significantly 
As a conclusion, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 12-15 Applicant’s arguments directed to the reference Kline in view of the new amendments.
The examiner respectfully disagrees.
The Examiner introduce the two new references Saar and O’Hara that teaches assigning edit rights based on participant’s role and modify edit rights based on level of participation as follow: 
Saar teaches determining, by the processor of the event management system and based on participation of each of the user accounts in the first electronic message thread, a role of each user account regarding the event, [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant] determining, by the processor of the event management system, edit rights to be assigned to the user account of each of the participants of the first electronic message thread based on the determined role, wherein determining the edit rights comprises: identifying, by the processor, a first user account of a first participant of the participants of the first electronic message thread that initiated the first electronic message thread, assigning, by the processor, a first set of edit rights of the electronic calendar event to the user account of the participant that initiated the first electronic message thread, and assigning, by the processor, a second set of edit rights of the electronic calendar event to a second user account of a second participant that did not initiate the first electronic message thread; [Saar, para. 0058, Saar teaches “According to some embodiments of the present invention the message and the attached objects are saved in a central database server (see FIG. 11). Only the first user which created the message or object has an access permission to delete or edit the message or object. Once the first user deleted or edited the message, the message or objected are deleted or edited for all users which received it through the messaging platform of the present invention or any other messaging platform. The first user may access the saved message or object from the server using any device or computer, not just through the mobile device” wherein “Only the first user which created the message or object has an access permission to delete or edit the message or object” indicates determining user roles and assign edit rights based on roles.] 
wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant]
And O’Hara teaches wherein the edit rights of the electronic calendar event are modified based on changed participation of the user accounts in the first electronic message thread [O’Hara, para. 0036, O’Hara teaches “User communities may develop internal hierarchies of user levels with gradational participation granted in which case new users have limited abilities to manipulate, edit, or modify data within the user community. More advanced members of the user communities have increased access and abilities to edit, manipulate, and modify datasets” wherein modified edit rights based on user’s participation]
In conclusion, the Examiner maintains the prior arts rejections of the pending claims in 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 and 17-20 are directed to a process, machine, manufacture, or composition of matter (Step 1), however the claims are directed to the abstract idea of creating an electronic calendar based on discussions of various topics in electronic messages by identifying properties from message contents. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, are elements used to apply the abstract idea and they are not significantly more than the abstract idea.
Step 2A Prong One. claims 1, 11, and similarly claim 18, receiving a first electronic message thread comprising a plurality of electronic messages; identifying a first set of event properties of an event based on message contents and participants of the first electronic message thread, wherein identifying the first set of event properties of the event comprises: identifying a language used by the participants; parsing, based on the used language, headers and message bodies of the plurality of electronic messages of the first electronic message thread to identify content fragments and formats, and comparing the identified content fragments and formats to  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claims recite an abstract idea.
Step 2A Prong Two. The claims recite “a processor of an event management system”, “a messaging system”, “by the processor”, “causing an electronic calendar event with event attributes to be created  based on the first set of the identified event properties, wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights” such as in claim 1, a “computing system”, “one or more processors of an event management system”, “a non-transitory machine-readable medium”, “causing an electronic calendar event with event attributes to be created  based on the first set of the identified event properties, wherein the electronic calendar event is allowed to be edited by the first user account having the first set of 
In addition, performing the Step 2B analysis while continuing to refer to claims 1, 11, and 18, the additional elements including “a processor of an event management system”, “a messaging system”, “by the processor”, “causing an electronic calendar event with event attributes to be created  based on the first set of the identified event properties, wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights” such as in claim 1, a “computing system”, “one or more processors of an event management system”, “a non-transitory machine-readable medium”, “causing an electronic calendar event with event attributes to be created  based on the first set of the identified event properties, wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights”  as in claim 11, Figures 1, 6, and paragraphs [0016], [0018], [0085], and [0091], of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. The claims are directed to an abstract idea with no significantly more elements.
Claims 2-10, 12-15, 17 and 19-20 when analyzed as a whole, are not sufficient to transform the abstract idea into a patent eligible invention because these claims merely provide additional instructions to narrow the implementation of the abstract idea. Further, regarding the elements in the dependent claims “proposed event interface displays event information”, “providing, for display, a confirmation element in the proposed event interface; and receiving a user confirmation input via the confirmation element in the proposed event interface, wherein the electronic calendar event is created in response to receiving the user confirmation input via the confirmation element in the proposed event interface” as in claim 4, “providing, for display, an access link” as in claim 10 are used to apply the abstract idea and is not significantly more than 
Claims 1-15 and 17-20 are therefore not drawn to eligible subject matter as they are directed to abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-2, 4, 6-14, and 18-20 is rejected under 35 U.S.C. 103 as being un-patentable over Kumahara (US 20170200128 A1) in view of SAAR et al. (US 20160072748 A1).
Regarding claim 1, Kumahara teaches A computer-implemented method for creating an electronic calendar event, [Kumahara, Abstract , Kumahara teaches “systems and methods that create digital events based on text contained in one or more electronic communications”] comprising: receiving, by a processor of an event management system, a first electronic message thread comprising a plurality of electronic messages from a messaging system; [Kumahara, para. 0071 , Kumahara teaches “For instance, the event generation system can detect an event detail from a first thread of electronic communications indicating that a user intends to plan a family reunion in six months” receiving a first thread of electronic communications. In addition, claim 1 teaches “detecting, by at least one processor, event details from text in at least one electronic communication shared between a plurality of users of a communication application” where the event generation system is equivalent to a processor of an event management system] identifying, by a processor of an event management system, a first set of event properties of an event based on message contents [Kumahara, para. 0036 , Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details and create, modify, transmit, and share digital events” where event details are event properties. Also, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees, assignments, or organizers of an event. Thus, for example, event details related to a sporting event for a group of friends may include starting time, date, teams, venue, friends attending, food assignments, meeting place, seats, tickets, etc.”] and participants of the first electronic message thread, [Kumahara, para. 0036, Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details”. Also, para. 0052 teaches wherein identifying the first set of event properties of the event comprises: identifying a language used by the participants; parsing, based on the used language, [Kumahara, para. 0067, Kumahara teaches “For example, the event generation system can train the natural language processing algorithm to distinguish between electronic communications discussing event details applicable to an old event and more recent electronic communications discussing event details applicable to a current event” identifying a language] headers and message bodies of the plurality of electronic messages of the first electronic message thread to identify content fragments and formats; [Kumahara, para. 0060, Kumahara teaches “More particularly, in one or more embodiments, the event generation system utilizes natural language processing techniques to identify words (e.g., nouns, adjectives, verbs, etc.) corresponding to one or more event details” identifying fragments and formats] and comparing the identified content fragments and formats to predefined content fragments and formats, [Kumahara, para. 0061, Kumahara teaches “The natural language processing algorithm predicts event details from the provided text and compares the prediction to the known event details. By repeatedly predicting event details based on one or more electronic communications and comparing the prediction to known event details” comparing against known words that signal event properties] wherein the first set of event properties of the event identifies user accounts of the participants of the first electronic message thread; [Kumahara, para. 0243, Kumahara teaches “In response to a request including a user name, the social networking system can access a user node corresponding to the user name, and construct a profile page including the name, a profile picture, and other information associated with the user” identifying an account 
Kumahara does not specifically teach, however, Saar teaches determining, by the processor of the event management system and based on participation of each of the user accounts in the first electronic message thread, a role of each user account regarding the event, [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant] determining, by the processor of the event management system, edit rights to be assigned to the user account of each of the participants of the first electronic message thread based on the determined role, wherein determining the edit rights comprises: identifying, by the processor, a first user account of a first participant of the participants of the first electronic message thread that initiated the first electronic message thread, assigning, by the processor, a first set of edit rights of the electronic calendar event to the user account of the participant that initiated the first electronic message thread, and assigning, by the processor, a second set of edit rights of the electronic calendar event to a second user account of a second participant that did not initiate the first electronic message thread; [Saar, para. 0058, Saar teaches “According to some embodiments of the present invention the message and the attached objects are saved in a central database server (see FIG. 11). Only the first user which created the message or object has an access permission to delete or edit the message or object. Once the first user deleted or edited the message, the message or objected are deleted or edited for all users which received it through the messaging platform of the present invention or any other messaging platform. The first user may access the saved message or object from the server using any device or computer, not just through the mobile device” wherein “Only the first user which created the message or object has an access permission to delete or edit the message or object” indicates determining user roles and 
Kumahara teaches create digital events based on text contained in one or more electronic communications and Saar teaches exchanging content items in computerized social network using data communication network. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the teaching of Saar by assigning edit rights based on participant’s roles.  The motivation to combine Kumahara with Saar has the advantage where the first user may want to access the saved message or object from the server using any device or computer, not just through the mobile device [Saar, para. 0058]
Further, Kumahara teaches and causing, by a processor of the event management system, an electronic calendar event with event attributes to be created based on the first set of the identified event properties [Kumahara, para. 0037, Kumahara teaches “the event generation system detects event details from text in at least one electronic communication shared between a plurality of users of a communication application. The event generation system determines that the event details from the text in the at least one electronic communication satisfy a minimum event detail threshold. Based on the determination that the event details satisfy the minimum event detail threshold, the event generation system presents for display an indication of an event to the plurality of users. Moreover, based on user interaction with the presented indication, the event generation system creates a digital event and sends information regarding the created digital event to at least one of the plurality of users via the communication application”. Also, figure 1C 130 shows an event created for April 24]  
Kumahara does not specifically teach, however, Saar teaches wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the teaching of Saar by assigning edit rights based on participant’s roles.  The motivation to combine Kumahara with Saar has the advantage where the first user may want to access the saved message or object from the server using any device or computer, not just through the mobile device [Saar, para. 0058].
Regarding claim 2, Kumahara in view of Saar teaches all of the limitations of claim 1 (as above). Further, Kumahara teaches further comprising: identifying, from contents of a subsequent electronic message received in the first electronic message thread, a second set of event properties; and updating the event attributes of the electronic calendar event based on the second set of event properties [Kumahara, para. 0110, Kumahara teaches “it will be appreciated that the event generation system can modify digital events based on a variety of other factors. For example, as discussed above, in one or more embodiments, the event generation system generates event details based on existing digital events (e.g., digital events created by users of a social networking system). Accordingly, in one or more embodiments, the event generation system also modifies digital events based on modifications to other existing digital events”. In addition figure 2C shows a modified event calendar based on a second message suggesting 8 PM instead of 6 PM].  
Regarding claim 4, Kumahara in view of Saar teaches all of the limitations of claim 1 (as above). Further, Kumahara teaches further comprising: providing, for display, a proposed event interface, wherein the proposed event interface displays event information generated based on the first set of event properties; providing, for display, a confirmation element in the proposed event interface; [Kumahara, figure 2B, Kumahara show a displayed confirmation element] and receiving a user confirmation input via the confirmation element in the proposed event interface, wherein the electronic calendar event is created in response to receiving the user confirmation input via the confirmation element in the proposed event interface [Kumahara, para. 0046, Kumahara teaches “Upon user interaction with the indication, the event generation system presents an event user interface for display and populates event details for review and confirmation by the user. The event generation system creates a digital event based on the detected event details and/or additional user input”].  
Regarding claim 6, Kumahara in view of Saar teaches all of the limitations of claim 1 (as above). Further, Kumahara teaches further comprising: receiving a second electronic message thread; identifying a third set of event properties from message contents and participants of the second electronic message thread; reconciling the first electronic message thread and the second electronic message thread in response to the third set of event properties matching to a part of the event attributes of the electronic calendar event; and updating the event attributes of the electronic calendar event based on the third set of event properties [Kumahara, para. 0142, Kumahara teaches “the event generation system can detect text from electronic communications in multiple threads between different groups of individuals, analyze the text, identify event details, and generate the digital event(s) based on the text from the multiple threads. Furthermore, the event generation system can modify digital events based on text from multiple threads or modify digital threads based on text from multiple threads”. In addition, para. 0039, Kumahara teaches “the event generation system can detect event details from a first electronic 
Regarding claim 7, Kumahara in view of Saar teaches all of the limitations of claim 6 (as above). Further, Kumahara teaches further comprising: identifying, from contents of subsequent electronic messages received in the reconciled first electronic message thread and second electronic message thread, a fourth set of event properties; and updating the event attributes of the electronic calendar event based on the fourth set of event properties [Kumahara, para. 0142, Kumahara teaches “the event generation system can detect text from electronic communications in multiple threads between different groups of individuals, analyze the text, identify event details, and generate the digital event(s) based on the text from the multiple threads. Furthermore, the event generation system can modify digital events based on text from multiple threads or modify digital threads based on text from multiple threads”].  
Regarding claim 8, Kumahara in view of Saar teaches all of the limitations of claim 6 (as above). Further, Kumahara teaches wherein the messaging system is a first messaging system, and wherein the second electronic message thread is from a second messaging system, and wherein the second messaging system is different from the first messaging system [Kumahara, para. 0157, Kumahara teaches “The event detail detector 610 can detect events with regard to any number of electronic communications and/or threads of electronic communications. For example, the event detail detector 610 can detect multiple event details from multiple different threads of electronic communications (e.g., different group instant 
Regarding claim 9, Kumahara in view of Saar teaches all of the limitations of claim 6 (as above). Further, Kumahara teaches wherein the event attributes of the electronic calendar event include time and location of the electronic calendar event [Kumahara, para. 0038, Kumahara teaches “For instance, the event generation system can automatically populate event details (e.g., time, location, attendees, etc.) in a digital event based on text detected in one or more electronic communications”] and the participants of the first electronic message thread and the second electronic message thread [Kumahara, figures 1C and 2A, Kumahara shows Joe Blake starting a thread. Figure 2A shows Joe Blake (participants of the first electronic message) and a second electronic message thread highlighted in gray].  
Regarding claim 10, Kumahara in view of Saar teaches all of the limitations of claim 7 (as above). Further, Kumahara teaches further comprising: providing, for display, an access link to the electronic calendar event in a message interface for the first electronic message thread and the second electronic message thread [Kumahara, figure 2C, Kumahara shows two access links associated with message threads with a tab to be selected “join event”].  
Regarding claim 11, Kumahara teaches A computing system, comprising: one or more processors of an event management system; and a non-transitory machine-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations comprising: [Kumahara, para. 0200 , Kumahara teaches “For example, the components 606-628 and their corresponding elements can comprise one or more instructions stored on a computer-readable storage medium and executable receiving a first electronic message thread comprising a plurality of electronic messages from a messaging system; [Kumahara, para. 0071 , Kumahara teaches “For instance, the event generation system can detect an event detail from a first thread of electronic communications indicating that a user intends to plan a family reunion in six months” receiving a first thread of electronic communications] identifying a first set of event properties of an event based on message contents [Kumahara, para. 0036 , Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details and create, modify, transmit, and share digital events” where event details are event properties. Also, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees, assignments, or organizers of an event. Thus, for example, event details related to a sporting event for a group of friends may include starting time, date, teams, venue, friends attending, food assignments, meeting place, seats, tickets, etc.”] and participants of the first electronic message thread; [Kumahara, para. 0036, Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details”. Also, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees” identifying participants or attendees] wherein identifying the first set of event properties of the event comprises identifying a language used by the participants; parsing, based on the used language, [Kumahara, para. 0067, Kumahara teaches “For example, the event generation system can train the natural language processing algorithm to distinguish between electronic communications discussing event details applicable to an old event and more recent electronic communications discussing event details applicable to a current event” identifying a language] headers and message bodies of the plurality of electronic messages of the first electronic message thread to identify content fragments and formats; [Kumahara, para. 0060, Kumahara teaches “More particularly, in one or more embodiments, the event generation system utilizes natural language processing techniques to identify words (e.g., nouns, adjectives, verbs, etc.) corresponding to one or more event details” identifying fragments and formats] and comparing the identified content fragments and formats to predefined content fragments and formats, [Kumahara, para. 0061, Kumahara teaches “The natural language processing algorithm predicts event details from the provided text and compares the prediction to the known event details. By repeatedly predicting event details based on one or more electronic communications and comparing the prediction to known event details” comparing against known words that signal event properties] wherein the first set of event properties of the event identifies user accounts of the participants of the first electronic message thread; [Kumahara, para. 0243, Kumahara teaches “In response to a request including a user name, the social networking system can access a user node corresponding to the user name, and construct a profile page including the name, a profile picture, and other information associated with the user” identifying an account for a user ]
Kumahara does not specifically teach, however, Saar teaches determining, based on participation of each of the user accounts in the first electronic message thread, a role of each user account regarding the event; [Saar, para. 0058, Saar teaches “As a result, the color theme of
determining edit rights to be assigned to the user account of each of the participants of the first electronic message thread based on the determined role, wherein determining the edit rights comprises: identifying a first user account of a first participant of the participants of the first electronic message thread that initiated the first electronic message thread, assigning a first set of edit rights of the electronic calendar event to the user account of the participant that initiated the first electronic message thread, and assigning a second set of edit rights of the electronic calendar event to a second user account of a second participant that did not initiate the first electronic message thread; [Saar, para. 0058, Saar teaches “According to some embodiments of the present invention the message and the attached objects are saved in a central database server (see FIG. 11). Only the first user which created the message or object has an access permission to delete or edit the message or object. Once the first user deleted or edited the message, the message or objected are deleted or edited for all users which received it through the messaging platform of the present invention or any other messaging platform. The first user may access the saved message or object from the server using any device or computer, not just through the mobile device” wherein “Only the first user which created the message or object has an access permission to delete or edit the message or object” indicates determining user roles and assign edit rights based on roles.] 
Kumahara teaches create digital events based on text contained in one or more electronic communications and Saar teaches exchanging content items in computerized social network using data communication network. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the 
Further, Kumahara teaches and causing  an electronic calendar event with event attributes to be created based on the first set of event properties, [Kumahara, para. 0037, Kumahara teaches “the event generation system detects event details from text in at least one electronic communication shared between a plurality of users of a communication application. The event generation system determines that the event details from the text in the at least one electronic communication satisfy a minimum event detail threshold. Based on the determination that the event details satisfy the minimum event detail threshold, the event generation system presents for display an indication of an event to the plurality of users. Moreover, based on user interaction with the presented indication, the event generation system creates a digital event and sends information regarding the created digital event to at least one of the plurality of users via the communication application”. Also, figure 1C 130 shows an event created for April 24] 
Kumahara does not specifically teach, however, Saar teaches wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights  [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the teaching of Saar by assigning edit rights based on participant’s roles.  The motivation to combine Kumahara with 
Regarding claims 12-14, claims 12-14 recite substantially similar limitations as claim 6-8, respectively; therefore, claims 12-14 are rejected with the same rationale, reasoning, and motivation provided above for claims 6-8, respectively. Claims 6-8 are method claims while claims 12-14 are directed to a computing system which is anticipated by Kumahara para. 0200.
Regarding claim 18, Kumahara teaches A non-transitory computer-readable medium comprising instructions stored therein, which when executed by a processor, cause the processor to perform operations comprising: [Kumahara, Claim 11, Kumahara teaches “A system comprising: at least one processor; and at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to”] receiving a first electronic message thread comprising a plurality of electronic messages from a messaging system; [Kumahara, para. 0071 , Kumahara teaches “For instance, the event generation system can detect an event detail from a first thread of electronic communications indicating that a user intends to plan a family reunion in six months” receiving a first thread of electronic communications where the event generation system is equivalent to a processor of an event management system] identifying a first set of event properties of an event based on message contents [Kumahara, para. 0036 , Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details and create, modify, transmit, and share digital events” where event details are event properties. Also, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees, assignments, or organizers of an event. and participants of the first electronic message thread, [Kumahara, para. 0036, Kumahara teaches “In particular, in one or more embodiments, the event generation system utilizes natural language processing to identify event details”. Also, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees” identifying participants or attendees] wherein identifying the first set of event properties of the event comprises: identifying a language used by the participants; parsing, based on the used language, [Kumahara, para. 0067, Kumahara teaches “For example, the event generation system can train the natural language processing algorithm to distinguish between electronic communications discussing event details applicable to an old event and more recent electronic communications discussing event details applicable to a current event” identifying a language] headers and message bodies of the plurality of electronic messages of the first electronic message thread to identify content fragments and formats; [Kumahara, para. 0060, Kumahara teaches “More particularly, in one or more embodiments, the event generation system utilizes natural language processing techniques to identify words (e.g., nouns, adjectives, verbs, etc.) corresponding to one or more event details” identifying fragments and formats] and comparing the identified content fragments and formats to predefined content fragments and formats, [Kumahara, para. 0061, Kumahara teaches “The natural language processing algorithm predicts event details from the provided text and compares the prediction to the known event details. By repeatedly predicting event details based on one or more electronic communications and comparing the prediction to known event details” comparing against known words that wherein the first set of event properties of the event identifies user accounts of the participants of the first electronic message thread; [Kumahara, para. 0243, Kumahara teaches “In response to a request including a user name, the social networking system can access a user node corresponding to the user name, and construct a profile page including the name, a profile picture, and other information associated with the user” identifying an account for a user]
Kumahara does not specifically teach, however, Saar teaches determining, based on participation of each of the user accounts in the first electronic message thread, a role of each user account regarding the event; [Saar, para. 0058, Saar teaches “As a result, the color theme of a particular level represents the role of the user currently serving on the website” determining a role of a participant] determining edit rights to be assigned to the user account of each of the participants of the first electronic message thread based on the determined role, wherein determining the edit rights comprises: identifying a first user account of a first participant of the participants of the first electronic message thread that initiated the first electronic message thread, assigning a first set of edit rights of the electronic calendar event to the user account of the participant that initiated the first electronic message thread, and assigning a second set of edit rights of the electronic calendar event to a second user account of a second participant that did not initiate the first electronic message thread; [Saar, para. 0058, Saar teaches “According to some embodiments of the present invention the message and the attached objects are saved in a central database server (see FIG. 11). Only the first user which created the message or object has an access permission to delete or edit the message or object. Once the first user deleted or edited the message, the message or objected are deleted or edited for all users which received it through the messaging platform of the present invention or any other messaging platform. The first user 
Kumahara teaches create digital events based on text contained in one or more electronic communications and Saar teaches exchanging content items in computerized social network using data communication network. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the teaching of Saar by assigning edit rights based on participant’s roles.  The motivation to combine Kumahara with Saar has the advantage where the first user may want to access the saved message or object from the server using any device or computer, not just through the mobile device [Saar, para. 0058]
Further, Kumahara teaches and causing an electronic calendar event with event attributes to be created  based on the first set of event properties, [Kumahara, para. 0037, Kumahara teaches “the event generation system detects event details from text in at least one electronic communication shared between a plurality of users of a communication application. The event generation system determines that the event details from the text in the at least one electronic communication satisfy a minimum event detail threshold. Based on the determination that the event details satisfy the minimum event detail threshold, the event generation system presents for display an indication of an event to the plurality of users. Moreover, based on user interaction with the presented indication, the event generation system creates a digital event and sends information regarding the created digital event to at least one of the plurality of users via the 
Kumahara does not specifically teach, however, Saar teaches wherein the electronic calendar event is allowed to be edited by the first user account having the first set of edit rights but not the second user account having the second set of edit rights [Saar, para. 0058, Saar teaches “Only the first user which created the message or object has an access permission to delete or edit the message or object” wherein determining a role of a participant]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara to incorporate the teaching of Saar by assigning edit rights based on participant’s roles.  The motivation to combine Kumahara with Saar has the advantage where the first user may want to access the saved message or object from the server using any device or computer, not just through the mobile device [Saar, para. 0058].
Regarding claim 19, Kumahara in view of Saar teaches all of the limitations of claim 18 (as above). Further, Kumahara teaches wherein the operations further comprise: receiving a second electronic message thread; identifying a second set of event properties from message contents and participants of the second electronic message thread; reconciling the first electronic message thread and the second electronic message thread [Kumahara, para. 0039, Kumahara teaches “the event generation system can detect event details from a first electronic communication sent from a first user, detect additional event details from a second electronic communication from a second user, and detect more event details from a third electronic communication from a third user. The event generation system can create a digital event that combines the event details from the plurality of electronic communications from the plurality of users” reconciling the first electronic message thread and the second electronic message thread] in response to 1) the second set of event properties matching to a part of the event attributes of the electronic calendar event [Kumahara, para. 0039, Kumahara teaches “the event generation system can detect event details from a first electronic communication sent from a first user, detect additional event details from a second electronic communication from a second user, and detect more event details from a third electronic communication from a third user. The event generation system can create a digital event that combines the event details from the plurality of electronic communications from the plurality of users” combining based on event details. In addition, para. 0052 teaches “the term "event details" refers to characteristics of an event. In particular, "event details" include characteristics relating to date, time, duration, location, participants, activities, schedules, performers, attendees, assignments, or organizers of an event. Thus, for example, event details related to a sporting event for a group of friends may include starting time, date, teams, venue, friends attending, food assignments, meeting place, seats, tickets, etc.] and 2) one or more of the participants of the second electronic message thread match one or more of the participants of the first electronic message thread; [Kumahara, para. 0247, Kumahara teaches “As an example and not by way of limitation, a first user may indicate that a second user is a "friend" of the first user. In response to this indication, social networking system 1002 may send a "friend request" to the second user. If the second user confirms the "friend request," social networking system 1002 may create an edge 1106 connecting the first user's user node 1102 to the second user's user node 1102 in social graph 1100 and store edge 1106 as social-graph information in one or more of data stores” matching participants] updating the event attributes of the electronic calendar event based on the second set of event properties; [Kumahara, para. 0041, Kumahara teaches “for example, the event generation system can detect event details from text of one or more electronic communications, identify a correspondence identifying, from contents of subsequent electronic messages received in the reconciled first electronic message thread and second electronic message thread, a third set of event properties; and updating the event attributes of the electronic calendar event based on the third set of event properties [Kumahara, para. 0142, Kumahara teaches “the event generation system can detect text from electronic communications in multiple threads between different groups of individuals, analyze the text, identify event details, and generate the digital event(s) based on the text from the multiple threads. Furthermore, the event generation system can modify digital events based on text from multiple threads or modify digital threads based on text from multiple threads”].  
Regarding claim 20, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise. Claim 10 is a method claim while claim 20 is directed to a non-transitory computer-readable medium which is anticipated by Kumahara claim 11.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Kumahara in view of Saar and in further view of O’Hara (US 20060235897 A1).
Regarding claim 5, Kumahara in view of Saar teaches all of the limitations of claim 1 (as above). Kumahara in view of Saar does not teach, however, O’Hara teaches wherein the edit rights of the electronic calendar event are modified based on changed participation of the user accounts in the first electronic message thread [O’Hara, para. 0036, O’Hara teaches “User communities may develop internal hierarchies of user levels with gradational participation granted in which case new users have limited abilities to manipulate, edit, or modify data within the user community. More advanced members of the user communities have increased access 
Accordingly, the prior art references teach all of the elements of claim 5.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kumahara in view of Saar to incorporate the teaching of O’Hara by changing edit right based on participation.  The motivation to combine Kumahara in view of Saar with O’Hara has the advantage where advanced members have increased access abilities to edit, manipulate, and modify datasets [O’Hara, para. 0036].
Regarding claim 17, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 17 is directed to a non-transitory computer-readable medium which is anticipated by Kumahara claim 11.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure, Khvostichenko et al. (US 9740362 B1) because it discloses in accordance with at least one embodiment described herein, the selection of a lead calendar for an event chip may be based on one or more characteristics of the calendars with which a shared event is associated, one or more characteristics of any users associated with the calendars, or any combination thereof. Such characteristics may include, for example, whether a calendar is a primary calendar or a secondary calendar, whether a user associated with a given calendar has edit rights with respect to the calendar, the names (e.g., user names, group/team names, etc.) associated with each of the calendars, as well as a variety of other characteristics.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623